People v Bruckner (2014 NY Slip Op 09011)





People v Bruckner


2014 NY Slip Op 09011


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-09668
 (Ind. No. 175/12)

[*1]The People of the State of New York, respondent, 
vKaitlin Bruckner, appellant.


Arza Feldman, Uniondale, N.Y., for appellant.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Andrea M. DiGregorio and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Gulotta, Jr., J.), rendered June 27, 2013, convicting her of burglary in the third degree and criminal trespass in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court properly determined that the defendant violated the terms of her plea agreement, and the court properly imposed an enhanced sentence based on the defendant's violation of the plea agreement (see People v Jenkins, 11 NY3d 282, 287; People v Bacchus, 103 AD3d 744, 744-745).
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court